MEMORANDUM **
Norman Anthony Brown appeals from the district court’s revocation of supervised release and the 21-month sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Brown’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Brown has filed a pro se supplemental brief. No answering brief has been filed.
Our independent review of.the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.